Name: Commission Regulation (EEC) No 3239/88 of 20 October 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 10 . 88 Official Journal of the European Communities No L 290/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3239/88 of 20 October 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application lays down the rules for calculating monetary compen ­ satory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period from 12 to 18 October 1988 for the Greek drachma require in theory, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , the monetary compensatory amounts applicable for Greece to be altered for all sectors , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/ 88 is hereby amended as follows : 1 . The column 'Greece' of Annex I is hereby replaced by that given in Annex I to this Regulation. 2 . Annexes II, III and IV are replaced by Annexes II, III and IV to this Regulation . Article 2 This Regulation shall enter into force on 24 October 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ( 1), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 3229/ 88 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (s), as last amended by Regulation (EEC) No 3085/88 ( ®); Whereas Commission Regulation (EEC) No 3153/85 (7)&gt; as last amended by Regulation (EEC) No 3770/87 (8), This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1988 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164, 24. 6 . 1985 , p . 6 . *) OJ No L 182, 3 . 7 . 1987 , p . 1 . J) OJ No L 164, 24 . 6 . 1985 , p . 11 . 4) OJ No L 288 , 21 . 10 . 1988 , p . 19 . s) OJ No L 167, 1 . 7 . 1988 , p . 1 . 4) OJ No L 275 , 7 . 10 . 1988 , p . 12 . 7) OJ No L 310, 21 . 11 . 1985 , p . 4 . ¢) OJ No L 355 , 17 . 12 . 1987, p . 16 . No L 290/2 Official Journal of the European Communities 24 . 10 . 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts I I I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0709 90 60 I - 1 000 kg -5 175,8 0712 90 19 IIII 5 175,8 1001 10 10 IIII 7 970,7 1001 10 90 IIII 7 970,7 1001 90 91 IIII 5 175,8 1001 90 99 ' IIII 5 175,8 1002 00 00 IIII 4 917,0 1003 00 10 IIII 4 917,0 1003 00 90 II 4 917,0 1004 00 10 IIli 4 720,3 1004 00 90 IlI 4 720,3 1005 10 90 IlI 5 175,8 1005 90 00 ||I 5 175,8 1007 00 90 4 917,0 1008 20 00 IIII \ 4 917,0 1101 00 00 Il\ 6 275,0 1102 10 00 IlI l 5 912,7 1102 20 10 II\ 7 246,1 1102 20 90 II \ 2 329,1 1102 90 10 III \ 5 015,3 1102 90 30 III \ 4 814,7 1102 90 90 11-1 11-1 7285 7286 I 5 015,35 015,3 1103 11 10 I I \ 10 435,7 1103 11 90 I \ 6 777,0 1103 12 00 II \ \ 6 608,4 1103 13 11 11-2 7287 \ .7 504,9 1103 13 19 11-3 11-3 7288 7289 \ 7 278,87 504,9 1103 13 90 Il \ 5 279,3 1103 19 10 IlI l I 5 015,3 1103 19 30 ||\ \ 6 883,7 1103 19 90 11-1 11-1 7285 7286 \ 5 015,35 015,3 1103 21 00 I I 5 279,3 1103 29 10 I \ 5 015,3 1103 29 20 \ I I 5 015,3 24 . 10 . 88 Official Journal of the European Communities No L 290/3 I I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 1103 29 30 1103 29 40 1103 29 90 11-1 11-1 7285 7286  1 000 kg - 4 814,7 5 279,3 5 015,3 5 015,3 5 015,3 6 883,7 4 814,7 8 496,5 5 279,3 5 015,3 5 693,3 5 015,3 5 015,3 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 11-1 11-1 7285 7286 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 7290 7291 7292 7293 7290 7291 7292 7293 \ l 5 015,3 6 883,7 7 867,1 5 015,3 4 814,7 6 608,4 4 814,7 4 814,7 5 279,3 5 279,3 5 279,3 5 015,3 5 015,3 5 279,3 5 015,3 5 015,3 5 015,3 5 279,3 5 015,3 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-1 11-1 11-5 11-5 7285 7286 7294 7295 o 0) 5 279,3 5 015,3 5 015,3 5 015,3 3 882,0 1 552,7 9 212,9 6 883,8 8 752,2 6 539,5 7 621,3 8 378,2 8 378,2 No L 290/4 Official Journal of the European Communities 24 . 10 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc l \ - 1 000 kg - I 1108 12 00 11-5 7294 o 7 580,0 l 11-5 7295 o I 7 580,0 \ 1108 13 00 11-6 7296 o 7 580,0 I 11-6 7297 o 7 580,0 1108 14 00 11-5 7294 o \ 7 580,0 11-5 7295 O \ 7 580,0 1108 19 90 11-5 7294 0 7 580,0 l 11-5 7295 o 7 580,0 \ 1109 00 00 IlIIIlI l 11 402,2 1702 30 91 17-9 7318 Il 9 889,1 \ 1702 30 99 17-9 7318 Il 7 580,0 \ 1702 40 90 IlIIIl \ 7 580,0 - \ 1702 90 50 \ Il\ 7 580,0 1702 90 75 I IIII 10 340,9 1702 90 79 Il\ 7 228,6 2106 90 55 IIIl\ \ 7 580,0 2302 10 10 23-1 7622  I 23-1 7623 2 137,6 2302 10 90 IIII 4 427,9 2302 20 10 IIII \ 2 137,6 2302 20 90 IlI 4 427,9 2302 30 10 IlI 2 137,6 2302 30 90 IlI 4 580,5 2302 40 10 Il\ \ \ 2 137,6 \ 2302 40 90 II \ I \ 4 580,5 2303 10 11 II\ \ I 10 039,7 2309 10 11 23-2 7624 o  l 23-2 7625 o 621,1 2309 10 13 23-8 7541 oo  23-8 7542 oo - 9 392,8 23-8 7543 OO \ 18 785,6 23-8 7544 oo  23-8 7545 oo 2 442,1 I 23-8 7546 oo 4 884,3 23-8 7547 oo  23-8 7548 oo 16 289,1 l l 23-8 7549 oo 32 578,2 l 23-8 7550 no 621,1 23-8 7551 oo 10 013,9 23-8 7552 oo 19 406,7 l 23-8 7626 oo 621,1 23-8 7627 oo 3 063,2 23-8 7628 oo 5 505,4 23-8 7629 oo 621,1 \ 23-8 7630 oo 16 910,2 24 . 10 , 88 Official Journal of the European Communities No L 290/5 Positive Negative Germany Nether ­ lands United KingdomCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta EscDM F1 £ - 1 000 kg - 2309 10 13 2309 10 31 2309 10 33 OO O O 00 oo 00 oo OO oo oo oo oo 00 oo oo oo oo (2)0 (2)C) oo o o oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo o o oo nn 2309 10 51 2309 10 53 23-8 23-3 23-3 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 7631 7624 7691 7541 7542 7543 7544 7545 7546 7547 7548 7549 7645 7646 7647 7648 7649 7650 7651 7652 7653 7624 7692 7541 7542 7543 7544 7545 7546 7547 7548 7549 7654 7655 7656 7657 7658 7659 7660 7661 7662 7624 7693 7541 7542 33 199,3 1 966,8 9 392,8 18 785,6 2 442,1 4 884,3 16 289,1 32 578,2 1 966,8 11 359,6 20 752,4 1 966,8 4 408,9 6 851,1 1 966,8 18 255,9 34 545,0 3 881,8 9 392,8 18 785,6 2 442,1 4 884,3 16 289,1 32 578,2 3 881,8 13 274,6 22 667,4 3 881,8 6 323,9 8 766,1 3 881,8 20 170,9 36 460,0 621,1 9 392,8 2309 90 31 2309 90 33 No L 290/6 Official Journal of the European Communities 24 . 10 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I ¢ - 1 000 kg - 2309 90 33 23-11 7543 oo 18 785,6 23-11 7544 oo \  23-11 7545 oo \ 2 442,1 23-11 7546 oo 4 884,3 23-11 7547 OO 23-11 7548 oo 16 289,1 l 23-11 7549 oo 32 578,2 23-11 7663 oo 621,1 I 23-11 7664 oo \ 10 013,9 23-11 7665 oo l l 19 406,7 23-11 7666 oo 621,1 23-11 7667 oo 3 063,2 l 23-11 7668 oo 5 505,4 23-11 7669 oo \ ' 621,1 23-11 7670 00 16 910,2 ! 23-11 7671 oo 33 199,3 2309 90 41 23.6 7624 o 23-6 7694 o \ 1 966,8 2309 90 43 23-12 7541 oo l 23-12 7542 oo I 9 392,8 23-12 7543 oo I \ 18 785,6 23-12 7544 oo l  23-12 7545 oo \ 2 442,1 23-12 7546 oo 4 884,3 \ 23-12 7547 oo l  23-12 7548 oo 16 289,1 23-12 7549 oo 32 578,2 23-12 7672 oo \ 1 966,8 23-12 7673 oo 11 359,6 23-12 7674 oo 20 752,4 23-12 7675 oo 1 966,8 l 23-12 7676 (2X' 4 408,9 23-12 7677 oo 6 851,1 23-12 7678 oo 1 966,8 23-12 7679 oo 18 255,9 23-12 7680 oo 34 545,0 2309 90 51 23-7 7624 o  23-7 7695 o 3 881,8 2309 90 53 23-13 7541 oo 23-13 7542 oo \ 9 392,8 23-13 7543 oo 18 785,6 23-13 7544 oo  23-13 7545 oo 2 442,1 23-13 7546 oo 4 884,3 23-13 7547 oo  24. 10. 88 Official Journal of the European Communities No L 290/7 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spam PortugalBelgium/ Luxem ­ bourg DM £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta EscF1 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 - 1 000 kg  16 289,1 32 578,2 3 881,8 13 274,6 22 667,4 3 881,8 6 323,9 8 766,1 3 881,8 20 170,9 36 460,0 2)C) 2)C) 2)C) 2)0 2)0 2)(J) 2)C) 2)C) 2)(}) 2)C) 2)(J) (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (l) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of : ^  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the Combined Nomenclature code. No L 290/8 Official Journal of the European Communities 24 . 10 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I I li  100 kg  0103 91 10 \ l II 1 889,0 0103 92 11 IIII 1 606,5 0103 92 19 IIIl 1 889,0 0203 11 10 II||li 2 456,4 0203 12 11 ||IIII 3 561,8 0203 12 19 IlIIII 2 751,2 0203 19 11 IIIIIl 2 751,2 0203 19 13 IIIl Il 3 979,4 0203 19 15 IIIlIl 2 137,1 0203 19 55 02-3 7039 li 3 979,4 l 02-3 7054 Il 2 751,2 0203 19 59 IIIl\ Il 2 751,2 0203 21 10 liII Il 2 456,4 0203 22 11 IIII 3 561,8 0203 22 19 I Ill 2 751,2 0203 29 11 \ III Il 2 751,2 0203 29 13 \ I l 3 979,4 0203 29 15 I \ 2 137,1 0203 29 55 02-3 7039 \ 3 979,4 02-3 7054 \ 2 751,2 0203 29 59 \ l \ \ 2 751,2 0209 00 11 I \ \ 982,6 0209 00 19 l l \ 1 080,8 0209 00 30 \ \ 589,5 0210 11 11 \ 3 561,8 0210 11 19 l \ 2 751,2 0210 11 31 I \ 6 927,1 0210 11 39 \ 5 453,3 0210 12 11 \ 2 137,1 0210 12 19 l 3 561,8 0210 19 10 I l 3 144,2 0210 19 20 I 3 439,0 , 0210 19 30 2 751,2 « 0210 19 40 3 979,4 0210 19 51 02-3 7039 3 979,4 02-3 7054 2 751,2 0210 19 59 \ 2 751,2 0210 19 60 I 5 453,3 0210 19 70 I \ 6 853,4 24 . 10 . 88 Official Journal of the European Communities No L 290/9 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I 1 I  100 kg  0210 19 81 02-3 7039 l 6 927,1 I 02-3 7054 \ 3 561,8 0210 19 89 I \ 3 561,8 1601 00 10 I I o 3 439,0 1601 00 91 16-1 7319 oo 5 772,6 16-1 7322 (l)0 4 618,1 1601 00 99 16-1 7319 C)0 3 930,3 16-1 7322 oo 3 144,2 1602 10 00 I \ \ 2 751,2 ' 1602 20 90 \ \\ 3 193,3 1602 41 10 16-3 7327 II 3 561,8 \ 16-3 7328 l 6 018,2 1 16-3 7329 3 684,6 1602 42 10 16-3 7327 Il 2 751,2 16-3 7328 Il 5 035,7 16-3 7329 II 3 439,0 1602 49 11 16-3 7327 3 561,8 16-3 7328 li 6 018,2 , 16-3 7329 Il 3 439,0 1602 49 13 16-3 7327 Il 2 751,2 16-3 7328 IIl 5 035,7 16-3 7329 , 3 439,0 1602 49 15 16-3 7327 IIl 2 751,2 16-3 7328 5 035,7 16-3 7329 II 3 439,0 1602 49 19 16-3 7327 II 2 751,2 16-3 7328 II 3 316,2 16-3 7329 II 2 652,9 1602 49 30 16-1 7319 II 2 751,2 16-1 7322 Il 2 210,8 1602 49 50 ||II\\ 1 645,8 1602 90 10 \ \ 3 193,3 1602 90 51 I \ Il 3 316,2 1902 20 30 I \ \ \ 1 645,8 (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. £) If composite food preparations (including prepared dishes) containing sausages are classified under CN code 1601 because of their composition, the monetary compensatory amount is appliedonly on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these prep ­ arations. No L 290/ 10 Official Journal of the European Communities 24 . 10 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts I L Positive I I \ Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 02-1 02-1 7014 7018 (') o o o o  100 kg live weight  7 134,8 7 134,8 7 134,8 7 134,8 7 134,8  100 kg net weight  13 556,2 13 556,2 13 556,2 13 556,2 10 845,0 10 845,0 16 267,4 16 267,4 10 845,0 18 550,6 12 057,9 12 057,9 1 929,3 1 929,3 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 02-1 02-1 02-1 02-1 02-2 02-2 7019 7014 7018 7019 7034 7038 o o o C) no o 9 646,3 3 014,5 3 014,5 15 072,3 9 646,3 15 072,3 15 072,3 3 014,5 15 072,3 18 550,6 15 072,3 10 845,0 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 16-4 16-4 16-4 16-4 7330 7331 7332 7332 15 482,6 15 482,6 15 482,6 15 482,6 9 275,3 6 207,3 6 207,3 24 . 10 . 88 Official Journal of the European Communities No L 290/ 11  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied : No L 290/ 12 Official Journal of the European Communities 24 . 10. 88 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0105 1100 , 100 pieces - 142,8 I 0105 19 10 I 416,8 0105 19 90 \ \ l 142,8 0105 91 00 I  100 kg 620,8 0105 99 10 l 1 009,7 0105 99 20 I 957,2 0105 99 30 I 682,3 0105 99 50 I Il 997,7 0207 10 11 ||\ 780,0 0207 10 15 Il || 886,8 0207 10 19 IIIIII 966,2 020710 31 || Il 974,8 0207 10 39 ||IIII 1 068,5 0207 10 51 IIIl 1 188,0 0207 10 55 I II \ 1 442,4 0207 10 59 \ \ 1 602,7 0207 10 71 l I l 1 367,4 0207 10 79 l \ \ 1 495,3 0207 10 90 l \ 1 425,3 0207 21 10 l 886,8 0207 21 90 966,2 0207 22 10 974,8 0207 22 90 1 068,5 0207 23 11 1 1 442,4 0207 23 19 1 602,7 0207 23 51 \ 1 367,4 0207 23 59 l 1 495,3 0207 23 90 1 425,3 0207 39 11 l 2 628,1 0207 39 13 \ 1 062,8 0207 39 15 I 809,2 0207 39 17 560,2 0207 39 21 I \ , 1 463,2 0207 39 23 1 374,5 0207 39 25 2 489,8 0207 39 27 I 560,2 0207 39 31 I \ 2 047,0 0207 39 33 1 175,3 No L 290/ 1324 . 10 . 88 Official journal of the European Communities I Positive Negative I I CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs :Denmark Dkr Italy Lit France FF ' Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51  100 kg  809,2 560,2 1 559,6 731.1 1 316,0 2 489,8 560.2 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 3 140,1 2 628,1 1 763,0 1 644,8 1 567,8 809,2 560,2 2 242,9 1 463,2 2 168,1 1 374,5 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 I 2 056,4 2 489,8 560,2 2 628,1 1 062,8 809,2 560,2 1 463,2 1 374,5 2 489,8 560,2 2 047,0 1 175,3 809,2 - 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 560,2 1 559,6 731.1 1 316,0 2 489,8 560.2 3 140,1 2 628,1 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 1 763,0 1 644,8 1 567,8 809,2 560,2 No L 290/ 14 Official Journal of the European Communities 24 . 10 . 88 \ Positive I I Negative GN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit - France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 i  100 kg  2 242,9 1 463,2 2 168,1 1 374,5 2 056,4 2 489,8 560,2 1 244,9 11 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324  100 pieces  297,7 102,0  100 kg  899,4 4 209,2 1 834,8 1 960,7 4 065,3 1 043,3 1 949,6 2 738,8 2 624,9 2 738,8 3 651,6 494,7 3 651,6 494,7 No L 290/ 1524 . 10 . 88 Official Journal of the European Communities PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ I I L Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0401 0402 10 11 0402 10 19 04-1 04-3 04-3 04-3 04-3 7058 7059 7074 7078 7079  100 kg  a + e 8 144,6 4 870,4 1 262,4 8 144,6 0402 10 91 0402 10 99 0402 21 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 04-4 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 7089 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 d + f d + f a + c a + c + f a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 4 870,4 8 144,6 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 4 870,4 a + c a + c d + f a + c + f a + c + f a + c a + c a + c 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7744 7744 7744 7744 7744 7744 7744 7744 a + c + f a + c + f a + c + f a + c a + c a + c a + c a + c No L 290/ 16 Official Journal of the European Communities 24 . 10 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  100 kg  0404 90 39 04-2 7744 a + c 0404 90 51 04-2 7744 II a+ c + f 0404 90 53 04-2 7744 Il a+ c + f 0404 90 59 04-2 7744 a + c + f 0404 90 91 04-2 7744 l a + c + f 0404 90 93 04-2 7744 II a+ c + f 0404 90 99 04-2 7744 II a+ c + f 0405 04-7 7118 \ 2 287,9 04-7 7119 2 345,1 04-7 7134 II 5 247,8 04-7 7138 II 5 379,0 04-7 7139 7 993,2 04-7 7154 Il 8 193,1 04-7 7158 Il 8 981,1 04-7 7159 Il 9 205,7 04-7 7174 410,4 04-7 7178 I 420,6 04-7 7189 14 299,2 l 04-7 7193 14 656,7 l 04-7 7194 l  I 04-7 7197 \ b x coef 04-7 7198 \  04-7 7199 l b x coef 04-7 7214 l  04-7 7218 \ b x coef I 04-7 7219 \ b x coef 04-7 7222 l  04-7 7223 b x coef l 04-7 7225 b 04-7 7696 l 410,4 04-7 7697 420,6 04-7 7698 467,6 I 04-7 7699 479,3 I 04-7 7709  I 04-7 7713  04-7 7739 b x coef I 04-7 7743 b x coef 0406 10 10 04-8 7226  04-8 7227 10 127,0 04-8 7228 l 11 860,2 04-8 7229 \ 6 962,3 \ 04-8 7230 9 285,5 04-8 7231 3 164,7 04-8 7232 4 712,5 0406 10 90 04-8 7226  Official Journal of the European Communities No L 290/ 1724 . 10 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United  Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ \ \ \  100 kg  0406 10 90 04-8 7228 \ \ 11 860,2 I 04-8 7230 \ \ 9 285,5 \ 04-8 7232 \ \ 4 712,5 0406 20 10 \ \ '  0406 20 90 04-9 7233 \ \ 11 860,2 04-9 7234 \ \ 16 016,9 0406 30 10 04-10 7235 l \  1 04-10 7236 l \ 4 269,3 \ 04-10 7237 \ \ 6 267,9 04-10 7238 \ 9 128,5 04-10 7239 \ 10 825,5 0406 30 31 04-10 7235 \  04-10 7236 \ 4 269,3 04-10 7237 l 6 267,9 \ 04-10 7238 \ 9128,5 0406 30 39 04-10 7235 l  04-10 7236 l 4 269,3 04-10 7237 6 267,9 04-10 7238 9 128,5 04-10 7239 Il 10 825,5 0406 30 90 IIII Il 10 825,5 0406 40 00 04-11 7240 IIIl  \ 04-11 7241 Il 11 263,9 0406 90 11 04-12 7242 Il 9 285,5 04-12 7243  04-12 7244 10 127,0 04-12 7245 Il 11 860,2 04-12 7246 IlIl 6 962,3 04-12 7247 IIIl 9 285,5 0406 90 13 04-13 7248 IlIl  04-13 7249 IlIl 9 285,5 04-13 7250 IlIl 13 888,1 0406 90 15 04-13 7248 IlIl  04-13 7249 IIIl 9 285,5 04-13 7250 II 13 888,1 0406 90 17 04-13 7248 IlIl  04-13 7249 II 9 285,5 04-13 7250 IlIl 13 888,1 0406 90 19 IIIIIIIl  0406 90 21 04-14 7251 II  04-14 7252 Il 12 756,5 0406 90 23 04-15 7254 II  04-15 7255 II 10 127,0 04-15 7256 11 860,2 04-15 7257 ||II 6 962,3 No L 290/ 18 Official Journal of the European Communities 24 . 10 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc ||  100 kg  0406 90 23 04-15 7258 II 9 285,5 0406 90 25 04-15 7254 II 04-15 7255 10 127,0 04-15 7256 , 11 860,2 04-15 7257 II 6 962,3 l 04-15 7258 II 9 285,5 0406 90 27 04-15 7254 II 04-15 7255 10 127,0 l 04-15 7256 IIIl 11 860,2 04-15 7257 IIIl 6 962,3 I 04-15 7258 Il 9 285,5 0406 90 29 04-15 7253 Il l 04-15 7254 Il 04-15 7255 IlIl 10 127,0 04-15 7256 IlIl 11 860,2 \ 04-15 7257 II 6 962,3 l 04-15 7258 Il 9 285,5 0406 90 31 04-15 7253 Il 04-15 7254 II 04-15 7255 \ 10 127,0 04-15 7256 \ 11 860,2 04-15 7257 I \ 6 962,3 04-15 7258 \ 9 285,5 0406 90 33 04-15 7253 \ l 04-15 7254 \ \  l 04-15 7255 \ \ 10 127,0 04-15 7256 \ \ 11 860,2 04-15 7257 \ 6 962,3 04-15 7258 \ \ 9 285,5 0406 90 35 04-16 7259 \ l  J 04-16 7274 10 127,0 04-16 7277 11 860,2 04-16 7278 6 962,3 I 04-16 7279 \ \ 9 285,5 0406 90 37 04-16 7259  04-16 7274 10 127,0 04-16 7277 11 860,2 04-16 7278 6 962,3 04-16 7279 9 285,5 0406 90 39 04-15 7254  04-15 7255 10 127,0 04-15 7256 11 860,2 l 04-15 7257 I 6 962,3 04-15 7258 l 9 285,5 0406 90 50 04-15 7253 l  24. 10. 88 Official Journal of the European Communities No L 290/ 19 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I ||||  100 kg  0406 90 50 04-15 7254 Il  04-15 7255 10 127,0 04-15 7256 11 860,2 04-15 7257 6 962,3 04-15 7258 I 9 285,5 0406 90 61 IIIIIl  0406 90 63 IIII  0406 90 69 IIIIIl 16 016,9 ' 0406 90 71 04-8 7226 Il  04-8 7227 Il 10 127,0 \ 04-8 7228 Il 11 860,2 04-8 7229 Il 6 962,3 04-8 7230 II 9 285,5 0406 90 73 04-16 7259 II  04-16 7274 IlI 10 127,0 I 04-16 7277 11 860,2 04-16 7278 Il 6 962,3 l 04-16 7279 9 285,5 0406 90 75 04-16 7259  \ 04-16 7274 10 127,0 04-16 7277 11 860,2 l 04-16 7278 Il 6 962,3 \ 04-16 7279 I 9 285,5 0406 90 77 04-16 7259  04-16 7274 &gt; 10 127,0 \ 04-16 7277 \ I 11 860,2 04-16 7278 I 6 962,3 \ 04-16 7279 II 9 285,5 0406 90 79 04-16 7259  04-16 7274 II 10 127,0 04-16 7277 11 860,2 04-16 7278 6 962,3 04-16 7279 9 285,5 0406 90 81 04-16 7259 II  04-16 7274 II 10 127,0 04-16 7277 II 11 860,2 I 04-16 7278 II 6 962,3 04-16 7279 II 9 285,5 0406 90 83 \ \  0406 90 85 04-16 7259 \ I  l 04-16 7274 \ 10 127,0 I 04-16 7277 I I 11 860,2 04-16 7278 \ 6 962,3 04-16 7279 \ 9 285,5 0406 90 89 04-15 7253 \  No L 290/20 Official Journal of the European Communities 24 . 10 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I I  100 kg  0406 90 89 04-15 7254 II  04-15 7255 10 127,0 04-15 7256 Il 11 860,2 04-15 7257 II 6 962,3 04-15 7258 Il 9 285,5 0406 90 91 04-8 7226 Il  04-8 7231 II 3 164,7 04-8 7232 II 4 712,5 0406 90 93 04-8 7226 Il  04-8 7231 3 164,7 04-8 7232 II 4 712,5 0406 90 97 04-8 7226  04-8 7228 Il 11 860,2 I 04-8 7230 Il 9 285,5 04-8 7232 l 4 712,5 0406 90 99 04-8 7226 II  04-8 7228 11 860,2 04-8 7230 9 285,5 04-8 7232 \ 4 712,5 2309 10 15 23-14 7553 \ 939,3 23-14 7554 l 1 878,6 23-14 7555 l 2 817,8 23-14 7556 l 3 522,3 l 23-14 7557 \ 3 945,0 23-14 7558 \ 4 226,8 23-14 7559 \ 244,2 23-14 7569 488,4 23-14 7573 732,6 23-14 7574 915,8 23-14 7577 1 025,7 23-14 7578 1 099,0 23-14 7579 1 628,9 23-14 7580 3 257,8 I 23-14 7581 4 886,7 23-14 7582 6 108,4 23-14 7583 6 841,4 23-14 7584 7 330,1 2309 10 19 23-14 7553 939,3 \ 23-14 7554 1 878,6 23-14 7555 2 817,8 23-14 7556 3 522,3 23-14 7557 3 945,0 23-14 7558 4 226,8 23-14 7559 244,2 23-14 7569 488,4 24 . 10 . 88 Official Journal of the European Communities No L 290/21 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ ||I I  100 kg  2309 10 19 23-14 7573 732,6 23-14 7574 \ 915,8 23-14 7577 1 025,7 \ 23-14 7578 I 1 099,0 \ 23-14 7579 \ 1 628,9 23-14 7580 3 257,8 23-14 7581 4 886,7 23-14 7582 II 6 108,4 23-14 7583 I 6 841,4 23-14 7584 7 330,1 2309 10 39 23-14 7553 939,3 23-14 7554 \ 1 878,6 23-14 7555 I 2 817,8 23-14 7556 \ 3 522,3 23-14 7557 \ I 3 945,0 23-14 7558 \ 4 226,8 23-14 7559 l 244,2 23-14 7569 \ 488,4 23-14 7573 \ 732,6 23-14 7574 \ 915,8 23-14 7577 \ 1 025,7 I 23-14 7578 \ 1 099,0 23-14 7579 \ 1 628,9 23-14 7580 \ 3 257,8 23-14 7581 \ 4 886,7 23-14 7582 \ 6 108,4 l 23-14 7583 \ 6 841,4 23-14 7584 \ 7 330,1 2309 10 59 23-14 7553 \ 939,3 23-14 7554 \ \ 1 878,6 23-14 7555 \ 2 817,8 23-14 7556 \ 3 522,3 23-14 7557 \ 3 945,0 23-14 7558 \ 4 226,8 23-14 7559 \ 244,2 23-14 7569 \ 488,4 23-14 7573 I 732,6 23-14 7574 \ 915,8 23-14 7577 \ 1 025,7 23-14 7578 l 1 099,0 l 23-14 7579 \ 1 628,9 23-14 7580 l I 3 257,8 23-14 7581 \ 4 886,7 l 23-14 7582 l 6 108,4 23-14 7583 I 6 841,4 No L 290/22 Official Journal of the European Communities 24 . 10 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl , Spain Pta Portugal Esc || I  100 kg  2309 10 59 23-14 7584 I l 7 330,1 2309 10 70 23-14 7553 II 939,3 23-14 7554 li 1 878,6 l 23-14 7555 2 817,8 l 23-14 7556 II 3 522,3 23-14 7557 \ \ 3 945,0 23-14 7558 II 4 226,8 l 23-14 7559 I l 244,2 23-14 7569 Il\ 488,4 23-14 7573 732,6 23-14 7574 \ \ 915,8 23-14 7577 \ Il 1 025,7 I 23-14 7578 l \ 1 099,0 23-14 7579 \ \ 1 628,9 23-14 7580 \ \ 3 257,8 23-14 7581 \ \ 4 886,7 23-14 7582 \ 6 108,4 23-14 7583 l \ 6 841,4 23-14 7584 l \ 7 330,1 2309 90 35 23-14 7553 l \ 939,3 \ 23-14 7554 \ \ \ 1 878,6 23-14 7555 \ 2 817,8 23-14 7556 \ 3 522,3 23-14 7557 l 3 945,0 23-14 7558 \ 4 226,8 23-14 7559 244,2 23-14 7569 \ 488,4 23-14 7573 l 732,6 23-14 7574 915,8 23-14 7577 \ 1 025,7 23-14 7578 1 099,0 23-14 7579 1 628,9 23-14 7580 3 257,8 l 23-14 7581 4 886,7 23-14 7582 6 108,4 23-14 7583 1 \ 6 841,4 23-14 7584 7 330,1 2309 90 39 23-14 7553 \ 939,3 23-14 7554 1 878,6 23-14 7555 \ \ 2 817,8 23-14 7556 \ \ 3 522,3 l 23-14 7557 3 945,0 23-14 7558 \ 4 226,8 23-14 7559 1 244,2 23-14 7569 ! 488,4 24 . 10 . 88 Official Journal of the European Communities No L 290/23 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc ||I  100 kg  2309 90 39 23-14 7573 Il l 732,6 23-14 7574 915,8 23-14 7577 Il 1 025,7 23-14 7578 1 099,0 23-14 7579 1 628,9 23-14 7580 II 3 257,8 23-14 7581 II 4 886,7 23-14 7582 II 6 108,4 l 23-14 7583 II \ 6 841,4 23-14 7584 I 7 330,1 2309 90 49 23-14 7553 Il 939,3 23-14 7554 II 1 878,6 23-14 7555 II 2 817,8 l 23-14 7556 II l 3 522,3 23-14 7557 III 3 945,0 23-14 7558 4 226,8 23-14 7559 244,2 I 23-14 7569 \ 488,4 23-14 7573 ¢ I 732,6 23-14 7574 915,8 I 23-14 7577 \ 1 025,7 23-14 7578 II 1 099,0 23-14 7579 1 628,9 23-14 7580 \ 3 257,8 l 23-14 7581 4 886,7 23-14 7582 II l 6 108,4 23-14 7583 \ \ 6 841,4 23-14 7584 \ 7 330,1 2309 90 59 23-14 7553 \ 939,3 l 23-14 7554 \ 1 878,6 23-14 7555 l 2 817,8 23-14 7556 \ \ 3 522,3 23-14 7557 \ 3 945,0 23-14 7558 \ \ 4 226,8 23-14 7559 \ l 244,2 23-14 7569 \ 488,4 23-14 7573 \ 732,6 23-14 7574 \ \ 915,8 23-14 7577 \ 1 025,7 \ 23-14 7578 \ I 1 099,0 1 23-14 7579 \ | 1 628,9 23-14 7580 \ 3 257,8 23-14 7581 \ l 4 886,7 23-14 7582 \ l 6 108,4 23-14 7583 \ 6 841,4 No L 290/24 Official Journal of the European Communities 24 . 10 . 88 Positive Negative ¢ CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain PortugalBelgium/ Luxem ­ bourg DM £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta EscF1 2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584  100 kg  7 330,1 939.3 1 878,6 2 817,8 3 522,3 3 945,0 4 226,8 244,2 488.4 732,6 915,8 1 025,7 1 099,0 1 628,9 3 257,8 4 886,7 6 108,4 6 841,4 7 330,1  % milk fat/ 100 kg product - a b 159,9 175,0 ¢ % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 69,6  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - d 81,4  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - c 6,3  % sucrose/ 100 kg product  18,0t Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 24 . 10 . 88 Official Journal of the European Communities No L 290/25 PART 6 SECTOR WINE Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland - £ Irl Spain Pta Portugal Esc 2204 21 25 22-5 7431 0 1 571,0 22-5 7432 o 1 571,0 22-5 7434 C) 6*8,9 22-5 7587 O 1 571,0 22-5 7588 C) 68,9 2204 21 29 22-6 7438 o 1 100,7 22-6 7439 0 1 100,7 l 22-6 7441 O \ 68,9 22-6 7589 C) I 1 100,7 22-6 7590 0 I 68,9 2204 21 35 22-8 7449 C) 1 571,0 I 22-8 7451 o 68,9 22-8 7591 o 1 571,0 22-8 7592 o 68,9 2204 21 39 22-9 7455 o 1 100,7 \ 22-9 7457 o 68,9 22-9 7593 o 1 100,7 22-9 7594 0) \ 68,9 2204 29 10 22-3 7426 C) 68,9 2204 29 25 22-11 7478 o 1 571,0 22-11 7479 o I 1 571,0  22-11 7480 (l) 1 571,0 22-11 7481 o 1 571,0 22-11 7483 68,9 22-11 7595 o 1 571,0 22-11 7596 o 68,9 2204 29 29 22-12 7487 o 1 100,7 22-12 7488 o 1 100,7 22-12 7490 O 68,9 22-12 7597 o 1 100,7 22-12 7598 o 68,9 2204 29 35 22-14 7498 o I 1 571,0 22-14 7499 o I 1 571,0 22-14 7518 C) 68,9 I 22-14 7599 (2) 1 571,0 No L 290/26 Official Journal of the European Communities 24 . 10 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal ¢ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2204 29 35 2204 29 39 22-14 22-15 22-15 22-15 22-15 7614 7524 7526 7618 7619 C) o o 68,9 1 100,7 68,9 1 100,7 68,9 ' (*) % vol/hl O hi 24 . 10 . 88 Official Journal of the European Communities No L 290/27 PART 7 SECTOR SUGAR Monetary compensatory amounts \L Positive I I Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 (') : O 0) C) . O  100 kg -  1 501,2 1 501,2 1 501,2 1 501,2 1 501,2 1 501,2 1 501,2 1 501,2 1 798,6 1 798,6 1 798,6 1702 30 10 1702 40 10 1702 60 10 17-7 17-7 17-7 7340 7340 7340  100 kg of dry matter  1 798,6 1 798,6 1 798,6 1702 60 90 17-10 17-10 17-10 7345 7346 7347 O 0 C) - % sucrose content and 100 kg net  17,986 17,986 17,986 1702 90 30 17-7 7340 \ &gt;  100 kg of dry matter 1 798,6 1702 90 60 1702 90 71 1702 90 90 17-11 17-11 17-11 17-12 17-10 17-10 17-8 7349 7350 7351 7353 7345 7346 7347 0 C) o o C) o C) ' - % sucrose content and 100 kg net  17,986 17,986 17,986 17,986 17,986 17,986 17,986 2106 90 30 21-5 7419 \  100 kg of dry matter 1 798,6 2106 90 59 21-6 21-6 21-6 7423 7424 7425 O C) o - °/o sucrose content and 100 kg net  17,986 17,986 17,986 No L 290/28 Official Journal of the European Communities 24 . 10 . 88 amount indicated multiplied by the sucrose content expressed as a percentage . (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (1) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the 24 . 10 . 88 Official Journal of the European Communities No L 290/29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ Positive II Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 * * # * 7632 * 7632 * * * # # # * * * l I II I  100 kg  7 330,1 8 377,0 12 048,6 923,5 1 246,0 1 905,5 7 330,1 8 377,0 12 048,6 923,5 1 246,0 1 905,5 1 978,7 1 978,7 1 074,4 1 074,4 1 205,4 1 205,4 I No L 290/30 Official Journal of the European Communities 24 . 10 . 88 I Positive l Negative CN-code Table Additionalpode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 # 7632 * * * # * * * * 7633 I I- 11 - I  100 kg  1 014,4 1 014,4 872,8 1 014,4 727,4 1 077,9 II 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7634 * * * * 6585 7585 6586 7586 * 7001 7002 7003 7004 7635 7636 7637 7642 1 417,8 1 137,7 1 831,3 2 250,4 2 617,9 3 255,7 728,4 1 052,2 1 505,4 777,1 24. 10 . 88 Official Journal of the European Communities No L 290/31 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ||IlII  100 kg  2905 44 19 IIIlIl 1 456,9 2905 44 91 II 1 106,9 2905 44 99 II Il 2 072,0 3505 10 10 II Il 853,9 3505 10 90 IIIlIl 853,9 3823 60 11 IIIlIlI 777,1 3823 60 19 IIIlIl\ 1 456,9 3823 60 91 II \ 1 106,9 3823 60 99 IIIl 2 072,0  7001   II 7002 l 728,4  II 7003 l 1 052,2  II 7004 1 505,4  II 7005 I   II 7006 593,5  7007 933,4  I 7008 1 257,2  || 7009 1 710,4  II 7010 437,8  II 7011 II 826,3  7012 II 1 166,2  Il 7013 1 490,0  ' Il 7015 689,4  Il 7016 \ 1 077,9  II 7017 \ 1 417,8  II 7020 \ 1 026,2  \ 7021 I 1 414,7  I 7022 l 1 754,6  I 7023 \ 2 078,4  I 7024 \ 2 531,6  I 7025 \ 1 231,2  1 7026 \ 1 619,7  7027 \ 1 959,6  \ 7028 l 2 283,4  \ 7029 \ 2 736,6  \ 7030 \ 1 464,0  \ 7031 ; 1 852,5  I 7032 \ 2 192,4  I 7033 l 2 516,2  I 7035 \ 1 715,6  \ 7036 \ 2 104,1  \ 7037 \ 2 444,0  I 7040 \ 3 078,7  I 7041 \ 3 467,2  I 7042 \ 3 807,1 No L 290/32 Official Journal of the European Communities 24 . 10 . 88 CN-code Table 1 Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l \ \  100 kg   7043 4 130,9  7044 4 584,1  7045 3 283,7  7046 3 672,2  1 7047 \ 4 012,1  7048 l 4 335,9  7049 I 4 789,1  7050 I 3 516,5   l 7051 \ 3 905,0  7052 \ 4 244,9 ¢  7053 \ 4 568,7  7055 \ 3 768,1 -  7056 \ 4 156,6  \ 7057 l 4 496,5  7060 l 5 497,6  7061 l 5 886,1  7062 \ 6 226,0  7063 \ 6 549,8  I 7064 \ 7 003,0  7065 \ 5 702,6 '  7066 \ 6 091,1  7067 l 6 431,0  7068 II 6 754,8  |1 7069 7 208,0  7070 5 935,4  II 7071 6 323,9 '  Il 7072 6 663,8  7073 6 987,6  II 7075 6 187,0  Il 7076 Il 6 575,5  7077 Il 6 915,4  Il 7080 Il 10 702,0  li 7081 Il 11 090,5  li 7082 11 430,4  li 7083 Il 11 754,2  . || 7084 Il 12 207,4  7085 II 10 907,0  7086 II 11 295,5  II 7087 II 11 635,4  II 7088 liI 11 959,2  II 7090 II 11 139,8  7091 II 11 528,3  || 7092 II 11 868,2  Il 7095 II 11 391,4  \ 7096 || 11 779,9 24 . 10 . 88 Official Journal of the European Communities No L 290/33 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ||||  100 kg   II 7100 0   7101 0 784,2  7102 o I , 1 124,1  II 7103 1 447,9  II 7104 o 1 901,1  II 7105 0 I 600,7  Il 7106 \ 989,2  Il 7107 0 \ 1 329,1  Il 7108 1 652,9  Il 7109 I 2 106,1  II 7110 I 833,5  II 7111 1 222,0  II 7112 1 561,9  Il 7113 1 885,7  7115 \ 1 085,1  7116 1 473,6  \ 7117 0) I 1 813,5  Il 7120 o 1 421,9  Il 7121 (') 1 810,4  Il 7122 o 2 150,3  Il 7123 (') 2 474,1 .  || 7124 o 2 927,3  7125 o 1 626,9  \ 7126 n 2 015,4  \ 7127 C) 2 355,3  I 7128 o I 2 679,1  7129 o 3 132,3  7130 C) 1 859,7  1 7131 o 2 248,2  7132 o 2 588,1  7133 o 2 911,9  \ 7135 C) 2 111,3  \ 7136 o 2 499,8  7137 o 2 839,7  7140 C) 3 474,4  I 7141 o 3 862,9  7142 o | 4 202,8  7143  C) 4 526,6  7144 o 4 979,8  7145 o 3 679,4  7146 o 4 067,9  7147 (') 4 407,8  7148 4 731,6  7149 C) 5 184,8  7150 C) 3 912,2 No L 290/34 Official Journal of the European Communities 24 . 10 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ I l \ I  100 kg   I 7151 C) 4 300,7  7152 o \ 4 640,6  I 7153 o \ 4 964,4  I 7155 (') l 4 163,8  \ 7156 o 4 552,3  I 7157 o \ 4 892,2  I 7160 o 5 893,3  I 7161 C) \ 6 281,8  \ 7162 o 6 621,7  \ 7163 (l) \ 6 945,5  \ 7164 C) 7 398,7  \ 7165 o 6 098,3  I 7166 C) Il 6 486,8  I 7167 0 Il 6 826,7  I 7168 o Il 7 150,5  I 7169 o Il 7 603,7  I 7170 o Il \ 6 331,1  II 7171 (l) Il 6 719,6  II 7172 O Il 7 059,5 ¢  Il 7173 o Il 7 383,3  II 7175 O Il 6 582,7  || 7176 o 6 971,2  Il 7177 O Il 7 311,1  II 7180 o Il 11 097,7  I 7181 C) Il 11 486,2  I 7182 C) Il 11 826,1  II 7183 n Il 12 149,9  I 7185 C) 11 302,7  II 7186 n \ 11 691,2  7187 O l 12 031,1  II 7188 o Il 12 354,9  7190 o Il 11 535,5  7191 (i) 11 924,0  II 7192 0) Il 12 263,9 ' 7195 C) l 11 787,1  Il 7196 C) 12 175,6  II 7200 C) Il 1 675,4  II 7201 o 2 063,9  7202 2 403,8  II 7203 C) 2 727,6  II 7204 C) 3 180,8  II 7205 C) 1 880,4  Il 7206 C) 2 268,9  Il 7207 C) 2 608,8  7208 C) II 2 932,6 24 . 10 . 88 Official Journal of the European Communities No L 290/35 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I II 100 kg   I 7209 o 3 385,8  \ 7210 o 2 113,2  \ 7211 2 501,7  I 7212 C) 2 841,6  I 7213 C) 3 165,4  I 7215 (l) 2 364,8  li 7216 C) 2 753,3  Il 7217 o 3 093,2  Il 7220 o 2 616,4  Il 7221 C) 3 004,9  li 7260 o 6 953,1  7261  o 7 341,6  II 7262 o \ 7 681,5  II 7263 o 8 005,3  Il 7264 o Il 8 458,5  II 7265 o Il 7 158,1  II 7266 Il 7 546,6  Il 7267 C) 7 886,5  II 7268 o Il 8 210,3 *  7269 o Il 8 663,5  I 7270 o 7 390,9  Il 7271 o Il 7 779,4  7272 C) Il 8 119,3  I 7273 Q 8 443,1  l 7275 O \ 7 642,5  \ 7276 (l) 8 031,0  \ 7280 o \ 7 894,1  l 7300 O \ 2 680,6  l 7301 (l) \ 3 069,1  I 7302 o \ 3 409,0  7303 C) \ 3 732)8  7304 C) \ 4 186,0  7305 C) \ 2 885,6  7306 o l 3 274,1  \ 7307 C) l 3 614,0  7308 o 3 937,8  7309 C) 4 391,0  7310 o 3 118,4  7311 o 3 506,9  7312 o \ 3 846,8  7313 o ' 4 170,6  7315 o 3 370,0  7316 o \ 3 758,5  7317 o 4 098,4  7320 C) l 3 621,6 No L 290/36 Official Journal of the European Communities 24. 10 . 88 CN-code Table Additionalcode l Positive Negative Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   7321 C) 4 010,1  \ 7360 7 078,7  7361 o 7 467,2  \ 7362 O 7 807,1  \ 7363 o 8 130,9  7364 o 8 584,1  7365 o 7 283,7  7366 o 7 672,2  7367 C) 8 012,1  1 7368 o 8 335,9  7369 C) 8 789,1  \ 7370 o 7 516,5  7371 o 7 905,0 . I 7372 C) . 8 244,9  7373 C) 8 568,7  7375 o 7 768,1  7376 o 8 156,6  7380 C) I 8 019,7  I 7400 o 3 602,1  7401 C) 3 990,6  Il 7402 o 4 330,5  || 7403 C) 4 654,3  II 7404 C) 5 107,5   II 7405 C) \ 3 807,1  Il 7406 C) 4 195,6  Il 7407 C) 4 535,5  7408 o 4 859,3  7409 o 5 312,5  7410 C) 4 039,9  II 7411 o I 4 428,4  II 7412 0) \ 4 768,3  Il 7413 o 5 092,1  II 7415 ( l) \ 4 291,5  7416 0) » 4 680,0  II 7417 C) 5 019,9   || 7420 0 4 543,1  I , 7421 4 931,6  7460 o \ 7 193,9  l 7461 C) 7 582,4  7462 C) 7 922,3  7463 (') 8 246,1  7464 0 \ 8 699,3  7465 C) \ 7 398,9  \ 7466 o \ 7 787,4  7467 C) 8 127,3 24 . 10 . 88 Official Journal of the European Communities No L 290/37 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7468 8 451,1  I 7470 C) \ 7 631,7  7471 o 8 020,2 7472 C) 8 360,1  7475 o 7 883,3  I 7476 (l) \ 8 271,8  7500 5 277,5  \ 7501 0) 5 666,0  7502 6 005,9  7503 o 6 329,7  7504 6 782,9  7505 5 482,5  II 7506 C) 5 871,0  II 7507 6 210,9  I 7508 6 534,7  \ 7509 o 6 987,9  II 7510 5 715,3  7511 C) I 6 103,8  1 7512 o 6 443,7  7513 o 6 767,5  l 7515 C) I 5 966,9  I 7516 0) ¢- 6 355,4  l 7517 0) 6 695,3  I 7520 0) 6 218,5  7521 6 607,0  7560 C) 7 403,2  7561 o 7 791,7  l 7562 C) 8 131,6  I 7563 o 8 455,4  7564 o 8 908,6  7565 o 7 608,2  7566 o 7 996,7  \ 7567 o 8 336,6  1 7568 C) 8 660,4  l 7570 C) 7 841,0  1 7571 o 8 229,5  7572 C) 8 569,4  7575 C) 8 092,6  7576 C) 8 481,1  l 7600 o 7 313,0  7601 C) 7 701,5  I 7602 8 041,4  7603 8 365,2  7604 C) 8 818,4  7605 C) 7 518,0 No L 290/38 Official Journal of the European Communities 24 . 10 . 88 CN-code Table Additionalcode Positive Negative Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 C) C) C) O o o .&lt;*&gt; (l) C) o o 0) C) 0) o 0 C) C) C) 0 (') C) O O 0) o o O O (l) O o C) (') o o C) C) C) C) n -  100 kg  7 906,5 8 246,4 8 570,2 9 023,4 7 750,8 8 139,3 8 479,2 8 803,0 8 002,4 8 390,9 8 730,8 8 254,0 8 642,5 8 181,5 ' 8 570,0 8 909,9 9 233,7 9 686,9 8 386,5 8 775,0 9 114,9 9 438,7 8 619,3 9 007,8 9 347,7 8 870,9 9 259,4 8 310,3 8 698,8 9 038,7 9 362,5 8 515,3 8 903,8 9 243,7 9 567,5 8 748,1 9 136,6 9 476,5 8 999,7 9 388,2 10 684,7 11 073,2 11 413,1 10 889,7 11 278,2 24. 10 . 88 Official Journal of the European Communities No L 290/39 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom i £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   I 7747 11 618,1  7750 \ 11 122,5  7751 o 11 511,0  7760 13 059,1  7761 C) 13 447,6  7762 C) 13 787,5  I 7765 o 13 264,1  I 7766 o 13 652,6  l 7770 C) 13 496,9  I 7771 o \ 13 885,4  7780 o 15 433,5  I 7781 (') 15 822,0  || 7785 C) 15 638,5  7786 C) 16 027,0  Il 7800 941,0  II 7801 II 1 329,5  Il 7810 Il 15 246,7  || 7811 I 15 635,2  \ 7812 15 975,1  || 7815 l 15 451,7  II 7816 \ 15 840,2  \ 7817 \ 16 180,1  I 7820 \ 1 967,2  7821 \ 2 355,7  \ 7830 \ 15 684,5  7831 16 073,0  7840 4 019,7  7841 4 408,2  7860 6 438,6  7861 6 827,1  7900 C) 1 336,7  7901 o 1 725,2  7910 O 15 642,4  7911 o 16 030,9 . 7912 o 16 370,8  7915 0 15 847,4  7916 o 16 235,9  7917 o 16 575,8  7920 o 2 362,9  7921 o 2 751,4  7930 o 16 080,2  7931 C) 16 468,7  7940 C) 4 415,4  7941 C) 4 803,9  7960 o 6 834,3 No L 290/40 Official Journal of the European Communities 24 . 10 . 88 1 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  7961 C)  100 kg  7 222,8 Amounts to be deducted \ 51xx \ 245,3  \ 52xx 518,4  \ 53xx 829,5*  \ 54xx l 1114,6  I 55xx \ 1 633,0  \ 56xx l 2 426,6  570x \ 3 718,7  571x l 3 718,7  \ 572x \ 5 150,4  573x 5 150,4  II 574x || 6 621,9  575x 6 621,9  II 576x II 8 093,4  Il 577x II 8 093,4  578x 9 565,0  li 59xx 245,3 Amounts to be deducted 61xx 170,9  I 62xx 361,2  63xx 577,9  64xx \ 776,5  \ 65xx \ 1 137,7  \ 66xx \ 1 690,6  670x \ 2 590,8  \ 671x \ 2 590,8  672x \ 3 588,2  II 673x \ 3 588,2  674x 4 613,4  Il 675x II 4 613,4  676x 5 638,6  li 677x Il 5 638,6 ¢  || 678x 6 663,8  \ 69xx || 170,9 24 . 10 . 88 Official Journal of the European Communities No L 290/41 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table*. The tables are reprinted (hereafter) (in OJ No L 167 of 1.7. 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 290/42 Official Journal of the European Communities 24 . 10 . 88 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ . lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ I  100 kg  2007 91 10 20-4 7385 899,3 2007 99 10 20-5 7387 II 899,3 2007 99 31 20-5 7387 899,3 2007 99 33 20-5 7387 899,3 2007 99 35 20-5 7387 Il 899,3 2007 99 39 20-5 7387 III 899,3 24. 10 . 88 Official Journal of the European Communities No L 290/43 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts PosPositive i Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 1509 10 10 1509 10 90 1509 90 00 1510 00 10 1510 00 90 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 ,15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 - 100 kg  8 306,7 8 306,7 5 293,7 9 197,4 6 184,3 6 184,3 9 137,4 6 124,3 6 124,3 3 578,7 3 578,7 565,7 4 366,0 1 353,0 1 353,0 * f No L 290/44 Official Journal of the European Communities 24 . 10 . 88 ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,021   1,055 1,010 1,355 1,020   Milk and milk products   1,091   1,055 1,035 1,355 1,035   Pigmeat   1,027   1,016  1,225 1,021   Sugar   1,107   1,055 1,035 1,199 1,036 '    Cereals   1,107   ¢1,065 1,035 1,199 1,036   Eggs and poultry and albumins   ¢ 1,056   1,020  1,279    Wine  \ I \ 1,026 1,010 1,164 \   Processed products (Regulation IlI IIIII IlI Il (EEC) No 3033/80): IlI IlIlIl\ Il\ Il  to be applied to charges   1,091   1,055 1,035 1,355 1,035    to be applied to refunds : Il IIIIIlliIlIIIIIl  cereals -   1,107   1,065 1,035 1,199 1,036   milk   1,091   1,055 1,035 1,355 1,035   sugar -  1,107   1,055 1,035 1,199 1,036   Jams and marmalades IIIIIlIlII IIliIIIl (Regulation (EEC) No 426/86)   1,107     1,199     Olive oil sector   1,022     1,317   1,016 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 I 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 65,5736 55,2545 Dkr 0,517655 12,1270 10,2187 DM ­ 0,135710 3,17925 2,67895 FF 0,455152 10,6628 8,98483 F1 0,152910 3,58220 3,01849 £ Irl 0,0506579 1,18676  £ 0,0426860  0,842633 Lit ,  2 342,69 1 974,02 Dr 11,0229 258,232 217,595 Esc 11,1091 260,251 219,296 Pta 8,92279 209,033 176,138 24 . 10 . 88 Official Journal of the European Communities No L 290/45 ANNEX IV Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 24 October 1988 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Beef and veal Cereals Olive oil sector Milk and milk products Eggs and poultry and albumins Pigmeat Sugar 0,730765 0 0,678637 0,585868 0 0,730765 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Italy Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar Wine 0,630029 0,540022 0 0,540022 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 France Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar Wine 0,579708 0,579708 0 0,579708 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Greece Olive oil sector 0,419993 1 November 1988 Ireland Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar 0,592065 0,579991 0 0,483423 0,592065 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Portugal Olive oil sector 0 1 November 1988